            Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.7 Filed 08/04/21 Page 1 of 11
                                                                                                                    EXHIBIT A




 CSC
                                                                                                                        RXT IALL
                                                                                                     Transmittal Number: 23464650
Notice of Service of Process                                                                            Date Processed: 0710912021

Primary Contact:           Cathy Silotto
                           Caterpillar Inc.
                           100 NE Adams St
                           Peoria, IL 61629-0001

Electronic copy provided to:                   Sara Lela

Entity:                                       Caterpillar Inc.
                                              Entity ID Number 0442538
Entity Served:                                Caterpillar, Inc.
Title of Action:                              Michelle Deblauwe, as personal representative of the estate of James Scott
                                              Deblauwe, vs. Caterpillar, Inc
Matter Name/ID:                               Michelle Deblauwe, as personal representative of the estate of James Scott
                                              Deblauwe, vs. Caterpillar, Inc (11387633)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Wrongful Death
Court/Agency:                                 42nd Circuit Court, MI
Case/Reference No:                            21-7918NO-B
Jurisdiction Served:                          Michigan
Date Served on CSC:                           07/08/2021
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Robert Giroux
                                              248-531-8665

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                  To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobal.com
              Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.8 Filed 08/04/21 Page 2 of 11
                                                                     Original - Court                                          2nd copy - Plaintiff
     Approved, SCAO                                                  1st copy - Defendant                                      3rd copy - Return
           STATE OF MICHIGAN                                                                                                         CASE NO.
                             JUDICIAL DISTRICT
               42ND           JUDICIAL CIRCUIT                           SUMMONS
                             COUNTY PROBATE
 Court address                                                                                                                              Court telephone no.
 301 W. Main St., Midland, MI 48640                                                                                                        (989) 832-6700
 Plaintiff's name(s), address(es), and telephone no(s).                                   Defendant's name(s), address(es), and telephone no(s).
 MICHELLE DEBLAUWE, as Personal Representative of                                         CATERPILLAR, INC.
 the ESTATE OF JAMES SCOTT DEBLAUWE, deceased,                                            2900 WEST ROAD STE 500
                                                                                          EAST LANSING, MI 48823


 Plaintiff's attorney, bar no., address, and telephone no.
 ROBERT M. GIROUX (P47966)
 28588 NORTHWESTERN HWY., STE 100
 SOUTHFIELD, MI 48034
 (248) 531-8665


 Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
 if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
 0 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint.
 ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
   confidential case inventory (form MC 21) listing those cases.
 0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

 Civil Case
 0 This is a businese case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
 Ci MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
    the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
 °H There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
    complaint.
 0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

     been previously filed in        El this court,     ❑                                                                                        Court, where

     it was given case number                                           and assigned to Judge

     The action          El remains ❑ is no longer pending.
 Summons section completed by court clerk.                              SUMMONS

N TICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact th,es rt imm      tely to make arrangements.
Issue date      _,....                Expiration    te"                    Court     rk           L 3
                                                     p-.3 0 , ,0411                                    .
—.            1 . 4-01-
                   .        (                                                             /_A( 3( ,6,6_,.....
     is summons is invalidunless served on or before its expiration date. This doc    a   must be seale y the seal of the co     .
PAC 01 (9/19)       SU MONS                                                                MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
              Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.9 Filed 08/04/21 Page 3 of 11
                                                                                               SUMMONS
                                                     PROOF OF SERVICE               Case No.
 TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
 of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
 complete service you must return this original and all copies to the court clerk.

                                       CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                   ❑ OFFICER CERTIFICATE                           OR           ❑ AFFIDAVIT OF PROCESS SERVER
 I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competent
 court officer, or attorney for a party (MCR 2.104[A][2]),            adult, and I am not a party or an officer of a corporate
 and that: (notarization not required)                                party (MCR 2.103[A]), and that: (notarization required)

❑ I served personally a copy of the summons and complaint,
❑ I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

together with
                List all documents served with the summons and complaint

                                                                                                                        on the defendant(s):
Defendant's name                                 Complete address(es) of service                                        Day, date, time




❑ I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
  and have been unable to complete service.
Defendant's name                                 Complete address(es) of service                                        Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee          Miles traveled Fee                                     Signature
                                   Is
Incorrect address fee Miles traveled Fee            TOTAL FEE               Name (type or print)

                                   Is
                                                                            Title
Subscribed and sworn to before me on                                                                                       County, Michigan.
                                             Date
My commission expires:                                         Signature:
                            Date                                            Deputy court clerk/Notary public
Notary public, State of Michigan, County of

                                           ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                          Attachments
                                                         on
                                                              Day, date, time

                                                                   on behalf of
Signature
Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.10 Filed 08/04/21 Page 4 of 11




                             STATE OF MICHIGAN
             IN THE CIRCUIT COURT FOR THE COUNTY OF MIDLAND

MICHELLE DEBLAUWE, as Personal
Representative of the ESTATE OF
JAMES SCOTT DEBLAUWE, deceased,
             Plaintiff,                                  Case No. 2021-    711S         -NO   8
                                                        iliON:4.41CHAEL.J. BEALE
CATERPILLAR, INC.                                                 P44233
             Defendant.

ROBERT M. GIROUX (P47966)                        B. A. TYLER (P25404)
Giroux Trial Attorneys, P.C.                     Tyler Law Firm, PLLC
Co-Counsel for Plaintiff                         Co-Counsel for Plaintiff
28588 Northwestern Hwy., Ste. 100                3001 W. Big Beaver, Ste. 110
Southfield, MI 48034                             Troy, MI 48084
(248) 531-8665; Fax (248) 308-5540               (248) 458-6600
rgirouxAcireatMlattorneys.com                    btylertyler-lecial.com


                    COMPLAINT AND DEMAND FOR JURY TRIAtOfi
                                                                           ('Oe4
                                                                         k,fr    /
                There is no other pending or resolved civil action arising sr,3? tv,,, / ,
                out of the tr rs-a tion - occurrence alleged in the                    0
                complaint.
                                                                                       41,4.4"
                                                                                            06
                              Rob rt M. Giroux (P47966)

      Plaintiff, MICHELLE DEBLAUWE, as Personal Representative of the Estate of
James Scott DeBlauwe, deceased, through her attorneys, GIROUX TRIAL ATTORNEYS,
P.C., and TYLER LAW FIRM, PLLC, states the following for her Complaint

                          PARTIES, VENUE AND JURISDICTION

      1.    This lawsuit arises out of the Plaintiffs decedent suffering injury, damages

and then death in the County of Midland, State of Michigan and is brought pursuant to

the Wrongful Death Act, MCL 600.2922 et seq.
Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.11 Filed 08/04/21 Page 5 of 11




         2.      At all times relevant to this action, Plaintiffs decedent, James Scott

DeBlauwe, and his wife and now personal representative of his estate, Michelle

DeBlauwe, have been residents of Imlay City, Lapeer County, Michigan.

         3.      On information and belief, Defendant Caterpillar, Inc. is a Delaware

corporation with its principal place of business in Illinois, but at all material times was

doing business in the State of Michigan and in the County of Midland, Michigan.

         4.      Defendant Caterpillar, Inc. does continuous and systematic business in

Michigan; Caterpillar manufactured and placed the subject bulldozer, and many more just

like it, into the stream of commerce with the expectation that it would be distributed, sold,

or used in Michigan; on information and belief, the subject bulldozer was distributed, sold,

and used in Michigan; the subject bulldozer caused the death of a Michigan resident in

Michigan; and Caterpillar, Inc. has a manufacturing plant located in Michigan.

         5.      The amount in controversy herein well exceeds the sum of Twenty-Five

Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

         6.      In light of the foregoing, venue and jurisdiction are properly vested in this

Court.

                                  FACTUAL BACKGROUND

         7.      On or about June 4, 2020, Plaintiffs decedent James Scott DeBlauwe was

working in the County of Midland, Michigan for SC Environmental Services, LLC when he

was involved in his fatal incident involving a 2019 Caterpillar Tractor Bulldozer with Serial

Number: C4E01048X2549233; Model Number: C44EDIT; VIN: CATOOD3KTZLLOO

("bulldozer").




                                               2
Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.12 Filed 08/04/21 Page 6 of 11




        8.     Upon information and belief, the bulldozer at issue was designed,,

manufactured, marketed, sold or otherwise distributed or placed into the stream of

commerce by Defendant Caterpillar, Inc.

        9.     Upon information and belief, Plaintiffs decedent James Scott DeBlauwe, at

all relevant times operating the at-issue bulldozer in a foreseeable and intended manner,

was ejected and thrown from the operator's compartment.

        10.    Upon information and belief, when Mr. DeBlauwe was ejected from the

bulldozer's operator's compartment, the reverse gear became engaged and the bulldozer

began to drive in reverse.

        11.    Mr. DeBlauwe then ran after the bulldozer to safeguard individuals and

structures in its path and attempted to jump up on the left tread to re-enter the operator's

compartment and stop the bulldozer from driving in reverse without an operator, but was

ultimately run over and killed by the tread.

        12.   The at-issue bulldozer was defective in that it failed to prevent James Scott

DeBlauwe from being ejected from the operator compartment, allowed the bulldozer's

reverse gear to become engaged and the bulldozer moved in reverse despite the operator

having been ejected.

       13.    The at-issue bulldozer was part of a production of said products that have

similarly failed or were failing, all of which was known to Caterpillar, Inc. not only at the

time of production but also prior to the subject incident, but unknown to Plaintiffs decedent

and his employer_ until after the fatal incident.

       14.    No notices nor other information was provided to Plaintiffs decedent or his

employer prior to the fatal incident as to the aforereferenced defective conditions and

failures.

                                               3
Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.13 Filed 08/04/21 Page 7 of 11




                                     COUNT I—NEGLIGENCE

          15.      Plaintiff incorporates each preceding Paragraph as though fully restated

herein.

        16.        Caterpillar, Inc. owed certain duties to Plaintiffs decedent, including, but not

limited, to:

                a. Designing, manufacturing and/or distributing non-defective bulldozers (such
                   as, by way of example, making it so that the bulldozer will not drive forward
                   or in reverse unless the operator is in the operator's seat, including with a
                   seatbelt on; or equipping the bulldozer with an emergency shutoff in the
                   event the bulldozer remains in movable gear and moving when the operator
                   is not in the operator's seat);
                b. Properly inspecting their bulldozers to ensure they were not defective and
                   fit for their intended purpose;
                c. Providing sufficient and proper warnings, instructions and information
                   regarding said bulldozer to ensure their safe use; and
                d. Recalling and providing appropriate notices of safety issues of said
                   bulldozers upon knowledge that it had or should have had of their defective
                   and unsafe condition.

       17.         Defendant breached the foregoing duties and its general duties to Plaintiffs

decedent.

       1Q          The subject bulldozer was not reasonably safe for its intended use when it

left the control of Caterpillar, Inc.

       19.         When the subject bulldozer left the control of Caterpillar, Inc., an

economically and technically feasible alternative production practice was available that

would have minimized or eliminated the danger and prevented the harm to Plaintiffs

decedent without significantly impairing the usefulness or desirability of the product to

users and without creating equal or greater risk of harm to others.

       20.         The foregoing breaches of duty directly and proximately caused fatal injury

to and the wrongful death of James Scott DeBlauwe.


                                                  4
Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.14 Filed 08/04/21 Page 8 of 11




          21.      Plaintiff claims all elements of damages as allowed by the Wrongful Death

Act and the case law that interprets it.

          22.      As the direct and/or proximate result of the negligent acts and/or omissions

of Defendant Caterpillar, Inc., the Estate of James Scott DeBlauwe is entitled to

compensation for various injuries and damages. Those injuries and damages include, but

are not limited to, the following:

                a. Reasonable medical, funeral and burial expenses;
                b. Loss of financial support;
                c. Loss of services;
                d. Loss of parental guidance;
                e. Loss of financial gifts and gratuities;
                f. Loss of love, society and companionship;
                g. Conscious pain and suffering as well as emotional and mental anguish and
                   distress suffered by James Scott DeBlauwe prior to the time of his death;
             h. Loss of the value of life; and
                i. Exemplary and/or punitive damages.

          WHEREFORE, Plaintiff respectfully requests judgment in her favor against

Defendant, jointly and severally in an amount that is fair and reasonable under the

circumstances, plus attorney fees, costs and interest.

          COUNT II—GROSS NEGLIGENCE AND INTENTIONAL WRONGDOING

       23.         Plaintiff incorporates each preceding Paragraph as though fully restated

herein.

       24.         Defendant Caterpillar, Inc. was grossly negligent in that its actions indicated

a willful lack of concern and disregard as to whether an injury or death would occur to

someone utilizing one of their bulldozers.




                                                   5
Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.15 Filed 08/04/21 Page 9 of 11




       25.    Defendant knew at the time of manufacture and distribution that said

bulldozers were defective and that there was a substantial likelihood that the defect would

cause injury or death, as here, but willfully disregarded that knowledge in the manufacture

or distribution of the bulldozer.

       26.    Said actions of Defendant also, constitute intentional acts of wrongdoing.

       27.    As a direct and proximate cause of Defendant Caterpillar, Inc.'s gross

negligence and intentional acts, Plaintiffs decedent James Scott DeBlauwe suffered fatal

injury and wrongful death and Plaintiff suffered damages as previously described.

       WHEREFORE, Plaintiff respectfully requests judgment in her favor against

Defendant, jointly and severally in an amount that is fair and reasonable under the

circumstances, plus attorney fees, costs and interest.

                    COUNT III—BREACH OF IMPLIED WARRANTY

       28.    Plaintiff incorporates each preceding Paragraph as though fully restated

herein.

       29.    The bulldozer was not reasonably fit for the uses or purposes anticipated or

reasonably foreseeable by Defendant and the expected users when it left Caterpillar's

control.

       30.    As a direct and pr6ximate result of the breach of implied warranty by

Caterpillar, Inc., Plaintiffs decedent suffered fatal injury and wrongful death and Plaintiff

suffered damages as previously described.

       WHEREFORE, Plaintiff respectfully requests judgment in her favor against

Defendant in an amount that is fair and reasonable under the circumstances, plus

attorney fees, costs and interest.




                                             6
Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.16 Filed 08/04/21 Page 10 of 11




 Respectfully submitted,
 Glith        it Ort                         Tyler Law Firm, PLLC

                                                        )7 29
ROBERT M. GIROUX (P4n66)                     B. A. -TYLEPE(P25404)
Co-Counsel for Plaintiff                     Co-Counsel for Plaintiff
28588 Northwestern Hwy., Ste. 100            3001 W. Big Beaver, Ste. 704
Southfield, MI 48034                         Troy, MI 48084
(248) 531-8665; Fax (248) 308-5540           (248) 458-6600
rqirouxAgreatMlattorneys.com                 btvlerntyler-legal.corn

Dated: June ,met , 2021



                             DEMAND FOR JURY TRIAL

         Plaintiff MICHELLE DEBLAUWE, as Personal Representative of the ESTATE OF

JAMES SCOTT BEBLAUWE, deceased, by and through her attorneys, GIROUX TRIAL

ATTORNEYS, P.C., and TYLER LAW FIRM, PLLC, hereby requests a trial by jury in this

matter.

Respectfully submitted,
  irou4rialAktorP,                           Tyler Law Firm, PLLC

    3/
ROLKRT M. GIROUX (P47966)                    B. A. TYLER 25404)
Co-Counsel for Plaintiff                     Co-Counsel for Plaintiff
28588 Northwestern Hwy., Ste. 100            3001 W. Big Beaver, Ste. 704
Southfield, MI 48034                         Troy, MI 48084
(248) 531-8665; Fax (248) 308-5540           (248) 45876600
rqiroux(q)greatMlattomevs.com                btyler@tyler-legal.com

Dated: June.-1 , 2021




                                         7
                                                   T
                        Case 1:21-cv-11789-TLL-PTM ECF No. 1-1, PageID.17 Filed 08/04/21 Page 11 of 11
                                                           _.    ROPLFX rviT • 4Cheopost,i1     FIRST-CLASS MAIL
     GIROU         AX-'                                                            07/06/2021
                                                                J UL
                                                                  .3   2021 PM 17r& P 0 TUVE $007.16°
 mil TR    IAL T1
     GreatMlAttorneys.com                       ui   1




28588 Northwestern Hwy. Suite 11                                                                  ZIP 48034
                                   7021 0350 0001 6162 4729                                     041M11270981
Southfield, MI 48034




                                    CATERPILLAR, INC.
                                    2900 WEST ROAD STE 500
                                    EAST LANSING, MI 48823




 1.0                                                                                                               r.-
